Citation Nr: 0930630	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  99-09 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty for training from 
February 1987 to June 1987 and on active duty from 
December 1990 to May 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that rating decision, in pertinent part, the 
RO denied service connection for back disability, and the 
Veteran's disagreement with that decision led to this appeal.  
The appeal has twice been before the United States Court of 
Appeals for Veterans Claims (Court) with remands to the 
Board.  Most recently, the Board remanded the case to the RO 
in October 2008, and it is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for back 
disability, which he contends is the result of an injury 
while he was on active duty in Southwest Asia in 1991.  He 
states he had a back injury when he fell from a tuck while 
serving in Saudi Arabia during Operation Desert Storm, and he 
reports he received treatment in a tent in the field.  The 
Veteran's service treatment records in the claims file do not 
contain any information regarding treatment for the claimed 
injury or any residual thereof.  

Generally, service connection requires (1) medical evidence 
of current disability, (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As outlined in a Board remand dated in April 2007, the RO has 
made numerous attempts to obtain additional service treatment 
records for the Veteran, including multiple requests to the 
National Personnel Records Center (NPRC) and to the adjutant 
generals of the states of Alabama, Mississippi, Oklahoma, and 
Virginia.  The requests to the state adjutant generals were 
efforts to obtain Army National Guard records.  In addition, 
in the April 2007 remand, the Board outlined the evidence 
pertaining to the Veteran's membership in the U.S. Army 
Reserves (USAR) during his military service, his assignment 
to an activated National Guard unit, and his return to the 
Reserves in May 1991 after his active duty from 
December 1990 to May 1991, with subsequent service in the 
Reserves until approximately February 1995.  In its 
April 2007 remand, the Board noted that the Veteran's DD 
Form 214 listed the command to which the Veteran was 
transferred as the USAR Control Group (Reinf), Army Personnel 
Center (ARPERSCEN) in St. Louis, Missouri.  The Board 
requested that the RO contact the ARPERSCEN, Records 
Management Center (RMC) or other record center, as 
appropriate, in order to attempt to obtain all service 
treatment records for the Veteran for all periods of service.  

The record shows that in July 2007, in response to the RO's 
request for another search for the Veteran's service 
treatment records for all periods of service, NPRC stated the 
Veteran's record contains a prior request for service 
treatment records that were sent to the RO in May 1998, and 
NPRC further stated there are no additional service treatment 
records in the Veteran's file at NPRC.  

In a letter to the Veteran dated in May 2008, the RO notified 
the Veteran and his attorney that it had made a request to 
the service department for his service treatment records and 
had received a negative reply, and the RO repeated this in 
its August 2008 supplemental statement of the case.  There 
is, however, no indication in the record that the RO has made 
a determination as to whether it is reasonably certain that 
additional service treatment records do not exist or further 
efforts to obtain them would be futile, and such a 
determination with a duty to notify the Veteran is 
contemplated under 38 C.F.R. § 3.159(e).  In order to assure 
full compliance with due process requirements, the Board will 
request that the RO make a formal determination as to the 
availability of records and provide the Veteran and his 
attorney with appropriate notice.  

In the April 2007 remand, the Board noted that during the 
course of the appeal, the Veteran's claim for service 
connection for back disability had been denied on the basis 
that the evidence was not sufficient to establish a nexus 
between a current back disorder and the Veteran's claimed 
back injury in service.  

Post-service medical evidence includes records from The 
Street Clinic showing that in September 1995 the Veteran 
presented with complaints of low back pain related to a motor 
vehicle accident (MVA) 5 days prior.  The impression after 
examination was muscle strain secondary to MVA.  X-ray 
studies of the lumbosacral spine taken by VA in April 1998 
were unremarkable according to the radiologist. There were no 
fractures or dislocation and no significant degenerative 
changes.  

In May 1999, the Veteran was seen in a VA health clinic and 
reported a prior history of back pain.  A June 1999 statement 
from the Claiborne County Family Health Center indicates the 
Veteran had low back pain and was treated with ibuprofen.  
The statement further indicates that the Veteran injured his 
back while in Saudi Arabia and that he visited the clinic in 
June 1995, September 1997, and October 1997.  

In August 1999, the veteran presented to VA with complaints 
of recurrent low back pain.  He reported a history of 
intermittent back trouble dating back to the Gulf War.  The 
examiner's impression included low back pain.  

At a VA examination in May 2001, the Veteran reported 
injuring his back in 1990 after falling from the back of a 
truck and landing on his back.  He said he had immediate 
symptoms of muscle spasm and was placed on profile for two 
weeks.  At the examination, the Veteran reported intermittent 
back pain with increased frequency.  After examination, the 
impression was "[r]ecurrent lumbosacral muscle spasm, X-rays 
without evidence of disc disease or of degenerative arthritic 
changes."  The physician said that concerning the likelihood 
as to the present back condition being related to the in-
service injury, the Veteran's present recurrent symptoms are 
muscular in origin as was the case by history at the time of 
his initial injury while in the service.  The physician said 
that without evidence of structural abnormalities related to 
the initial injury, it would be highly unlikely that the 
Veteran's present symptoms are related to his in-service 
injuries.  

There was A VA magnetic resonance imaging (MRI) study of the 
lumbar spine in July 2001. The MRI showed minimal posterior 
bulging of the disc at L5-S1.  The radiologist's impression 
was minimal degenerative change at the L5-S1 level, and he 
said the remainder of the examination was within normal 
limits.  In the report of a July 2001 MRI study of the 
thoracic spine, the radiologist said a few disc spaces in the 
lower thoracic spine demonstrated somewhat decreased signal 
and suggested water loss.  In a July 2001 VA X-ray report, 
the radiologist said that on X-rays of the thoracic and 
lumbar spine there was minimal scoliosis at the mid and lower 
part of the thoracic spine convex to the right side.  He said 
he saw no significant abnormality of the lumbosacral spine.  

At a VA examination in August 2001, the Veteran reported that 
in service in December 1990, he was tying down supplies on an 
18-wheeler when the truck moved.  He said he fell off and 
landed on his back.  He reported that he was seen in an aid 
station and was treated with light duty and Motrin.  The 
Veteran said that since then he had had intermittent episodes 
of low back pain, which had become more frequent in the past 
two years.  The physician reviewed the July 2001 VA imaging 
studies and noted the X-rays of the lumbar spine were 
interpreted as normal.  He also noted that the MRI of the 
lumbar spine revealed minimal decreased signal in the L5-S1 
disc with minimal posterior bulge, and he noted the Veteran 
also had slight decreased signal in the disc spaces of the 
lower thoracic area.  The physician said these changes are 
indicative of minimal degenerative disc disease.  

After clinical examination and review of the imaging studies, 
the impression reported by the physician who conducted the 
August 2001 VA examination was minimal degenerative disc 
disease lumbar spine and lower thoracic spine.  The physician 
said our present state of knowledge does not enable us to 
determine the exact cause of degenerative disc disease in a 
specific individual.  He said many patients of the Veteran's 
age will show evidence of degenerative disc disease as seen 
in the Veteran.  The physician said whether it is the result 
of the Veteran's fall in 1990 or is simply the result of 
aging and the activities of daily living cannot be determined 
with any medical certainty.  

Records from New Health Chiropractic Center indicate that the 
veteran received chiropractic treatment related to his back 
from approximately July 2001 to September 2001.  

Because of the Court's October 2006 order, which ordered 
compliance with the October 2006 joint motion of the parties, 
the Board, in April 2007, remanded the appeal and requested a 
medical examination and opinion.  The October 2006 joint 
motion had maintained that the VA medical opinions from 
May 2001 and August 2001 contradicted one another and 
concluded that a new medical opinion was required.  In its 
April 2007 remand, the Board requested a VA examination with 
review of the claims fie and requested that the examiner 
identify any and all disorders associated with the Veteran's 
back.  The Board requested that the examiner provide an 
opinion as to whether there is at least a 50 percent 
probability or greater that any current back disorder is 
related to the Veteran's claimed back injury in service, or 
any other incident of service.  

In response to the Board's April 2007 remand, the Veteran was 
provided a VA examination in May 2008.  At that time, the 
claims file, which was reviewed by the examining physician 
after the examination, included the evidence outlined above 
along with VA medical records dated from May 2006 to 
April 2008, including entries with complaints of chronic 
intermittent low back pain.  

At the May 2008 VA examination, the physician noted the 
Veteran's history as outlined above, including the Veteran's 
report of having had intermittent low back pain since he fell 
off a truck in service.  The physician noted that the Veteran 
also gave a history of having been involved in a motor 
vehicle accident in September 1995.  The Veteran stated he 
was not hurt seriously and was seen for a routine examination 
in the emergency room.  At the May 2008 VA examination, the 
Veteran complained of non-radiating low back pain, which he 
reported increased with prolonged sitting, standing, and 
reclining.  

The physician stated that X-rays were within normal limits.  
He reported that MRI revealed very small bulging at the L5-S1 
disc space, which he said was within normal limits.  The 
physician did not identify the dates of the X-rays or MRI 
study.  After clinical examination and review of the imaging 
studies, the impression was no musculoskeletal disease found.  
The physician stated the Veteran had five of five positive 
Waddell signs and exhibited rather extreme exaggeration in 
pain behavior during the examination.  The physician said the 
Veteran's subjective complaints were not supported by 
objective physical findings, and the physician said he found 
no objective evidence of any problem with the Veteran's back 
that would cause him any type of physical impairment.  In a 
July 2008 addendum to the examination report, the physician 
stated that he had reviewed the Veteran's claims file.  He 
said that following his review, he found nothing to change 
his previous opinion.  The physician stated he found no 
musculoskeletal disease of the back at the May 2008 
examination and there was therefore no current back condition 
to link to the injury in 1990.  

Subsequent to the Board's April 2007 remand, the Court, in 
June 2007, issued a decision in McClain v. Nicholson, 21 Vet. 
App. 319, 321-323 (2007), which has a bearing on this case.  
In this regard, as noted above, service connection generally 
requires (1) medical evidence of current disability, (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
McClain, the Court said that with regard to the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability, this 
requirement is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the adjudication of the claim.  McClain, 21 
Vet. App. at 321.  In this case, the examiner who conducted 
the August 2001 VA examination did say the changes shown in 
the July 2001 MRI study of the lumbar spine were indicative 
of minimal degenerative disc disease of the lumbar spine and 
lower thoracic spine.  

In light of McClain, and because the physician who conducted 
the May 2008 VA examination did not identify the dates of the 
X-rays and MRI studies to which he referred in his 
examination report, it is necessary to obtain an examination 
and opinion as to whether any back disability shown at any 
time during the appeal period is in any way related to a 
disease or injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  Make a formal determination as to the 
availability of service treatment records 
other than those currently in the claims 
file.  Specify the actions that have been 
taken to attempt to obtain those records 
and make a determination as to whether it 
is reasonably certain they do not exist 
or further efforts to obtain them would 
be futile.  Provide the Veteran and his 
attorney with appropriate notice in 
compliance with the provisions of 
38 C.F.R. § 3.159(e).  

2.  Then, arrange for a VA examination of 
the Veteran to determine the nature and 
etiology of any current back disability 
and any back disability shown at any time 
during the appeal period.  All indicated 
tests and studies should be performed, 
including X-ray and MRI studies if 
needed.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination and such review should be 
noted in the examination report.  

The examiner should identify any and all 
back disabilities that have been found at 
any time during the appeal period, that 
is, since the Veteran filed his service 
connection claim in May 1998.  

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any back 
disorder identified as having been 
present at any time during the appeal 
period is the result of disease or injury 
in service, including any injury suffered 
in a fall from a truck while the Veteran 
was on active duty in Southwest Asia.  
The examiner is requested to provide an 
explanation of the rationale for any 
opinion expressed.  

Advise the examiner that the Veteran is 
considered legally competent to report 
symptoms and history and that his reports 
must be considered in forming any 
opinion.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for back disability.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




